Citation Nr: 1456335	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service connected right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1989 to May 1991.  This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans' Affairs Regional Office in Detroit, Michigan. 

In a February 2014 decision, the Board remanded the case for additional development and readjudication.  The case has since been returned to the Board for appellate review.  As set forth in more detail below, there was substantial compliance with all remand directives and the Board may proceed with adjudication. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to TDIU and entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disorder has been productive of symptomatic removal of semilunar cartilage and flexion limited to 120 degrees without objective evidence of pain upon motion or additional functional loss.

2.  In a November 2002 rating decision, the RO denied the Veteran's claim of service connection for the Veteran's left knee disorder as secondary to his service-connected right knee.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

3.  In a March 2004 rating decision, the RO denied the Veteran's claim of service connection for the Veteran's left knee disorder as secondary to his service-connected right knee.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year. 

4.  In a June 2006 rating decision, the RO denied the Veteran's claim of service connection for the Veteran's left knee disorder as secondary to his service-connected right knee.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year. 

5.  The evidence received since the June 2006 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criterial for a separate evaluation of 10 percent for right knee residuals of a meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

3.  The June 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Evidence received since the June 2006 rating decision is new and material, and the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a December 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in May 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in April 2014 to determine the current severity and manifestations of his right knee disorder.  The April 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  In addition, he addressed specific symptoms of the knee as requested by the Board.  As such, the Board finds that this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the Board's February 2014 remand decision, the AOJ was directed to obtain any outstanding VA treatment records.  The AOJ was also instructed to provide the Veteran with a new VA examination for his right knee disorder.  In particular, the examiner was asked to address the symptoms of recurrent subluxation and lateral instability of the right knee.  The AOJ obtained updated VA treatment records from November 2003 to October 2013 and associated them with the Veteran's claims file.  The AOJ also provided the Veteran with a VA examination in April 2014 that addressed the specific question as directed.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Right Knee Disorder

In a May 2010 rating decision, the RO continued 10 percent rating.  The Veteran contends that a higher initial evaluation is warranted as his disorder causes him pain and aggravation.  See June 2010 NOD.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating, but supports a separate evaluation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of "staged" ratings, finding that, in cases where a veteran disagreed with an initially assigned disability evaluation, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997).

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  The availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees and a 20 percent disability is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In November 2009, May 2010, and January 2012 VA records, the Veteran reported chronic knee pain.  Examination of the lower extremities revealed no edema, good range of motion, and good strength.

During an April 2014 VA examination, the VA examiner noted that the Veteran tore the meniscus of his right knee in service when he was repelling and hit his knee on a rock.  The Veteran did not report experiencing flare-ups and the examiner marked that he did not use any assistive devices.  The examiner recorded a positive patellar grind test for the Veteran and marked that the knee had joint line or soft tissue tenderness to palpation.  Right knee range of motion was from 0 degrees of extension to 120 degrees of flexion.  No objective evidence of pain was present upon extension or flexion.  There was no additional limitation due to pain, fatigue, or lack of endurance.  The Veteran also did not experience additional limitation in range of motion after repetitive use testing.  However, the examiner noted that the Veteran experienced functional loss or impairment in the right side as demonstrated by less movement than normal.  He also recorded that the Veteran had experienced a meniscal tear in his right knee and had previously had a meniscectomy.  He described that the Veteran had pain as a residual symptom of the meniscectomy.  Upon testing, there was normal Lachman testing, posterior drawer testing, and valgus/varus testing.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no evidence of shin splints, stress fractures, exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner noted that though the Veteran had a 9 by 0.5 cm. scar, it was non-tender and superficial; displaying no breakdown, adherence, or limitation.  The examiner remarked that the knee was stable with no subluxation or lateral instability noted.  The examiner reported that the Veteran did not have any tibial or fibular impairment.  His motor strength was rated as 5 out of 5.  The examiner marked that the Veteran's lower leg condition did not affect his ability to work.

The Veteran's right knee disorder is currently rated using the criteria for recurrent subluxation or lateral instability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which reflects slight recurrent subluxation or lateral instability.  A 20 percent evaluation is not for assignment as the evidence does not indicate moderate subluxation or instability.  The 2014 VA examination found that there was no subluxation or dislocation.  The Veteran is competent to describe the sensation of instability or giving way and finds that his statements are credible in this respect.  Here, however, the Board finds the medical findings reported by skilled professionals are more probative and outweigh lay evidence in making a determination on this matter.  As such, the Board finds that a higher rating for lateral instability or recurrent subluxation is not warranted.  Accordingly, an increased evaluation is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the outset, the Board finds that a separate 10 percent evaluation is warranted under Diagnostic Code 5259, for the symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  As noted by the 2014 VA examiner, the Veteran has residuals of pain due to his meniscectomy.  Accordingly, a separate evaluation is for assignment as the other 10 percent evaluation is assigned for instability.

Under Diagnostic Code 5260, a noncompensable evaluation is warranted when there is a limitation of flexion to 60 degrees.  A 10 percent evaluation contemplates limitation of flexion to 45 degrees.  In order to warrant a 20 percent evaluation, the Veteran must have the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. 4.7; DeLuca, supra.  Although the Veteran had some limitation of motion on his VA examination in April 2014 with flexion to 120 degrees, the limitation of flexion fell short of that required for an increased 20 percent disability rating.  The treatment records noted good range of motion.  The flexion also falls short of being limited to 45 degrees, for a separate rating.  The evidence shows that he retained greater remaining function than 60 degrees of flexion of the right knee for the entire period on appeal.  Thus, the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5260.

As noted above, the Veteran demonstrated full extension to zero degrees during the April 2014 VA examination.  The VA treatment records noted good range of motion.  As such, the Veteran has not been shown to have met the criteria for a higher or separate evaluation under Diagnostic Code 5261, which requires flexion limited to 15 or 10 degrees, respectively.

Here, a separate evaluation is not for assignment as the 2014 VA examiner found that there was no objective evidence of pain upon range of motion and there was no evidence of swelling or muscle spasm.  There was no x-ray evidence of involvement of 2 or more major joints or minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Furthermore, a higher evaluation is not warranted as the evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board has also considered other potentially applicable diagnostic codes pertaining to the knee.  In terms of increased evaluations, a separate evaluation is already for assignment under Diagnostic Code 5259.  Additionally, the evidence of record does not demonstrate any episodes of locking, pain, and effusion into the joint, thus an increase is not warranted under Diagnostic Code 5258.  Additionally, the Veteran does not have ankylosis, impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  The April 2014 VA examiner explicitly denied the presence of these symptoms.  In addition, the Veteran and his representative have not contended that he has such symptomatology.  Therefore, these diagnostic codes are inapplicable in this case.  See Butts, 5 Vet. App. at 539.

The record also raises the issue of whether a separate and compensable evaluation is warranted for the Veteran's scar associated with his right knee for this time period.  Diagnostic Code 7804 provides that one or two painful or unstable scars warrants a 10 percent evaluation, three of four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.  In this case, the April 2014 examiner discussed the Veteran's right knee scar in detail, as noted above.  However, the other evidence of record does not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms.  On review, the Board finds that an assignment of a separate evaluation(s) for the right knee scar is not warranted.

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in Deluca.  However, an increased evaluation for the Veteran's right knee disorder is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned ratings, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, and the April 2014 VA examiner noted that the knee had joint line or soft tissue tenderness and pain as a residual symptom of his meniscectomy.  However, the effect of the pain on the Veteran's right knee is contemplated in the assigned disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  Notably, the court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's right knee disorder; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher or separate evaluations for the right knee disorder under the remaining diagnostic codes, except as awarded herein.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's right knee disorder is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the 10 percent disability ratings. 

Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected knee disorder under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

New and Material Evidence

The RO originally denied service connection for the Veteran's left knee disorder as secondary to his service-connected right knee in a November 2002 rating decision.  The RO determined that there was insufficient medical evidence to demonstrate that the Veteran's left knee disorder was secondary to his right knee.  In November 2002, a notification letter was sent to the Veteran.  The notification letter was returned to the RO later that same month marked as "return to sender."  A handwritten note on the envelope stated that the letter was mailed again to the Veteran at a different address.  The record does not indicate that this second mailing of the letter was returned.  This letter noted that a VA Form 4107 was attached; this is the Veteran's appellate rights.  Although not associated with the claims file, the presumption of administrative regularity applies.  Therefore, the Board presumes that he received notice of his appellate rights along with notice of the decision.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the November 2002 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.56(b); 20.200, 20.201, 20.302, 20.1103 (2014). 

In October 2003, the Veteran sought to reopen the previously denied claim for secondary service connection.  The RO subsequently denied the claim in March 2004 after deciding that there was not enough evidence to show that his left knee disorder was related to his right knee.  The Veteran was notified of his decision and appellate rights in a March 2004 letter that listed a VA Form 4107 among its enclosures.  However, the Veteran did not submit a notice of disagreement and there was no new and material was received within one year of that decision.  Thus, the March 2004 decision is final.

The Veteran later requested that his claim for secondary service connection of his left knee be reopened in December 2005.  A June 2006 rating decision declined to reopen the claim, finding that the evidence did not reflect that the Veteran's left knee disorder was due to his service connected right knee disorder.  In June 2006, a letter was sent to the Veteran informing him of the decision and the attached VA Form 4107 notified him of his appellate rights.  The Veteran did not initiate an appeal of this decision and no new and material evidence was received within one year of the issuance of the decision.  As a result, the June 2006 decision is final.

At the time of the June 2006 rating decision, the evidence of record included the Veteran's STRs, his lay statements, VA treatment records, and VA examinations.  The STRs reflected that the Veteran sought treatment for a left ankle sprain while in service, though they do not show reports of left knee pain.  The VA treatment records show that the Veteran first complained of left knee pain in March 2002 and attributed it to a misstep when he jammed his knee.  He was noted as having a history of left knee surgery for a 1999 injury sustained during basketball.  An April 2002 VA MRI reported that the left knee had signs of quadriceps tendonitis and that there might have been a previous lateral meniscectomy.  A June 2002 VA treatment record diagnosed left knee degenerative changes and shows that he was scheduled for a left knee arthroscopy with probable partial medial posterior horn meniscectomy and lateral release.  During the December 2003 and February 2006 VA examinations, the Veteran reported experiencing bilateral knee pain in service.

The evidence received since the June 2006 rating decision is new and material.  The evidence includes the following:  VA treatment records indicating that the Veteran experienced bilateral knee pain and that he had bilateral osteoarthritis; the Veteran's lay statements that his left knee injury is secondary to his service-connected right knee, that he experiences pain and aggravation, and that he had a left knee surgery in 2002; an April 2014 VA examination; and Salvation Army treatment records.  The April 2014 VA examiner provided an opinion in May 2014 that it was less likely than not that the Veteran's service connected right knee is the cause of the Veteran's left knee condition due to the fact that Veteran's left knee problems had not been diagnosed in service and in the length of time that had passed since service, injuries or changes to the knees could have occurred.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  With the VA examiner's May 2014 opinion, there is now evidence that goes to the question of a causal relationship between the Veteran's current left knee disorder and his service-connected right knee disorder.  Additionally, the Veteran has now alleged aggravation.  Accordingly, the claim is reopened.

Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left knee disorder, to include as secondary to a service connected right knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a right knee disorder is denied.

A separate 10 percent evaluation for right knee residuals of a meniscectomy is warranted.

New and material evidence having been submitted, the claim of entitlement to for a left knee disorder, to include as secondary to a service-connected right knee disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

A remand is also required to obtain an adequate etiological opinion regarding the Veteran's left knee disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 211 (2007).  A VA opinion is adequate where it address all theories of service connection, to include the causation and aggravation facets of the secondary service connection claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The Veteran was afforded a VA examination in April 2014.  In May 2014, the VA examiner provided an opinion on the nature and etiology of the Veteran's left knee disorder.  However, this opinion only addressed the Veteran's service connection claim for a left knee disorder based on whether the right knee caused the left knee disorder.  The examiner provided no opinion or rationale as to whether the Veteran's left knee disorder is causally or etiologically related to his military service or whether it was aggravated by the right knee disorder.  Thus, this matter must be remanded to obtain an addendum opinion and for readjudication.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA facilities and obtain and associate with the Veteran's claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After completing the preceding development, obtain an addendum opinion regarding the etiology of the Veteran's left knee disorder from a VA examiner.  The paper and virtual claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

In rendering these opinions, it should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner is asked to direct attention to the March 2002 VA record in which the Veteran reported that he jammed his left knee after a misstep.

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptoms, the examiner must identify all current left knee disorders and provide an opinion as to the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that each left knee disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury?

b)  Is it at least as likely as not (a 50 percent or greater probability) that each left knee disorder is causally related to the Veteran's service-connected right knee disorder?

c)  Is it at least as likely as not (a 50 percent or greater probability) that each left knee disorder is aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disorder?

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished as supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


